Citation Nr: 0720337	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1974.  He also had service as a member of the Army 
National Guard of Kansas.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.  

The veteran raised a claim of entitlement to service 
connection for a left knee disability during a July 2004 
general medical examination.  At that time the veteran was 
diagnosed with patellofemoral arthrosis of the bilateral 
knees consistent with aging.  

The veteran's service medical records reveal that the veteran 
was seen after falling from a dock in June 1961.  Initially, 
it was noted that it was difficult to examine him because of 
his inebriated condition.  The veteran reported that the 
night before he had been out and was intoxicated and he had 
been told by others that he fell off of a loading dock onto 
concrete.  He awoke the next morning with pain and an 
inability to bear weight on his left leg.  Synovial fluid was 
obtained from an area of swelling on the veteran's left knee 
and a cylinder cast was applied.  The veteran's discharge 
diagnosis three days later was acute synovitis of the 
suprapatella due to trauma.  He was considered fit for duty.  
(An annotation on the medical report shows that the origin of 
his condition was considered to have been not due to 
misconduct.)  Thereafter, the veteran underwent several 
physical examinations during the remainder of his active 
military service, and no abnormality of the lower extremities 
was found.

Private treatment reports from Sterling Medical Center dated 
from September 1996 to October 2003 reveal that the veteran 
reported left knee pain in November 1999.  He reported an 
injury in service.  He was noted to have arthritis.  He also 
reported complaints of left knee arthritis in January 2002 
and February 2002.  A January 2002 x-ray of the left knee 
revealed no evidence of fracture or dislocation and very 
minimal degenerative changes.  

VA outpatient treatment reports dated from September 2003 to 
December 2004 reveal complaints of left knee pain in 
September 2003.  The veteran reported a left knee injury in 
service.  X-rays of the left knee revealed mild 
patellofemoral arthrosis.  

The veteran testified at a Board hearing in September 2006.  
The veteran testified that he fell from a loading dock in 
service and injured his knee.  He said the knee was drained 
and casted.  He said he was placed on light duty for a week 
after the cast was removed.  The veteran testified that he 
was diagnosed with arthritis after service by a private 
physician.  

In order to obtain medical opinion evidence regarding whether 
the veteran's current disability is related to his in-service 
injury, the veteran should be afforded a VA orthopedic 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain the names and addresses 
of all medical care providers who 
have treated the veteran for any 
left knee disability since service.  
After securing the necessary 
release(s), obtain any outstanding 
records.

3.  Search for any formal line-of-
duty investigation made in 
conjunction with the left knee 
injury sustained in June 1961.  (As 
noted above, a finding of "not due 
to own misconduct" was summarily 
reported in a June 1961 medical 
record entry.)

4.  The veteran should be afforded 
an orthopedic examination.  The 
claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should obtain a detailed medical 
history from the veteran.  Based on 
the veteran's history and a thorough 
review of the veteran's service 
medical records, as well as all 
other evidence obtained, the 
examiner should provide an opinion 
as to the medical probabilities that 
any currently diagnosed left knee 
disability is related to the 
veteran's military service, 
including injury coincident 
therewith, such as occurred in June 
1961.  A complete rationale for all 
opinions expressed must be provided.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished, and any results must 
be included in the examination 
report.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

6.  After ensuring proper completion 
of this and any other necessary 
development, re-adjudicate the issue 
on appeal.  Consideration should be 
given to the provisions of 38 C.F.R. 
§ 3.301 (2006), particularly 
provisions relating to intoxication 
relative to line-of-duty 
determinations.  If the benefit 
sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case 
and afford them an opportunity to 
respond.  The supplemental statement 
of the case should include analysis 
of 38 C.F.R. § 3.301 as it applies 
to the facts of the veteran's case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

